DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicant’s election without transverse of Group I (claims 1-19) in the reply filed on August 04, 2022, is acknowledged.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgment is made of applicant's claim for foreign priority based on application No. CN201910418282.X, filed on 05/20/2019.  
While applicants have filed a certified copy of the No. CN201910418282.X application as required by 37 CFR 1.55, they have not filed a certified English translation of the foreign application. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action 37 CFR 41.154(b) and 41.202(e).  

Suggestion for Claim language 
Currently, claim 1 recites “A recombinant adipose-derived stem cell expressing a BDDhFVIII gene, wherein the recombinant adipose-derived stem cell is obtained by infecting an adipose-derived stem cell with an adenoviral vector expressing the BDDhFVIII gene”. A better claim language will be “a B-domain-deleted human coagulation factor VIII (BDDhFVIII) gene” or “a human B-domain-deleted factor VIII (BDDhFVIII) gene.” Appropriate correction is suggested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over and Rangarajan et al. (New England Journal of Medicine 377.26, 2519-2530; published 2017, hereinafter as “Rangarajan”) in view of Watanabe et al. (Human Gene Therapy.283-294; published 2013, hereinafter as “Watanabe”) and Gallo-Penn et al. Blood, The Journal of the American Society of Hematology 97.1: 107-113, published 2001, hereinafter as “Gallo-Penn”).
Rangarajan teaches infused single intravenous dose of a codon-optimized adeno-associated virus serotype 5 (AAV5) vector encoding a B-domain–deleted human factor VIII (AAV5-hFVIII-SQ) in nine men with severe hemophilia A (abstract; page 2520, col. 1, last par). 
Regarding claim 1, Rangarajan teaches a gene therapy to treat hemophilia that uses a viral vector encoding BDDhFVIII (B-domain–deleted human factor VIII) as claimed.
Rangarajan does not teach a variant in which the viral vector is being delivered in an Adipose derived stem cell. However, Watanabe also teaches successfully treating hemophilia by delivering a gene therapy vector encoding a blood clotting factor to a subject. Watanabe teaches a variant where it is delivered in an adipose-derived stem cell (ADSC). Watanabe teaches that various vectors have been used in investigations of methods to modify cells to express genes of interest, including nonviral systems such as nucleic acid transfection and viral vectors based on adenoviruses, adenoassociated viruses (AAVs) (page 291, col. 2).  
Neither Rangarajan nor Watanabe teach that the viral vector is an adenoviral vector.  
However, Gallo-Penn teaches successfully using an adenoviral vector variant to deliver the same blood clotting factor that Rangarajan uses to treat hemophilia.  As such, Gallo-Penn demonstrates that the adenoviral vector can be used effectively in place of AAV vectors as taught by Rangarajan and lentiviral vectors as taught by Watanabe.  Further, Gallo-Penn teaches a motivation of increased expression of the same blood factor with an Adenoviral vector.  
Thus, it would have been obvious to an artisan of ordinary skill at the time of effectively filing to make a variant of Rangarajan that introduces the Rangarajan vector into and ADSC, as taught by Watanabe because Watanabe demonstrates that delivering exogenous blood clotting gene factors in ADSC was successfully done in the prior art.  Further, it would have also been obvious to use an adenoviral expression vector as taught by Gallo-Penn in place of the AAV in Rangarajan because Gallo-Penn successfully uses Adenoviral vectors to deliver the same blood clotting factor.  Further the Adenoviral vector in Gallo-Penn provides strong expression providing motivation to do.
Regarding claim 2, Watanabe teaches that adipose tissues were isolated from the inguinal region in mice (page 284, col. 1, para. 4).
Regarding claim 3 and 4, Gallo-Penn teaches a recombinant adenoviral vector backbone that was derived from adenovirus serotype 5 (Ad5) (page 2520, col. 1, last par).
Regarding claims 5-8, Watanabe teaches that adipose tissues were isolated from the inguinal region in the mice, minced with forceps, and enzymatically digested with 0.1% type I collagenase at 37° C for 1 hr (page 284, col. 1, para. 4). Rangarajan and Gallo-Penn teach the adenoviral vector expressing BDDhFVIII gene as discussed above.
In the specification, applicant indicates “extracting the adipose-derived stem cell is preferably conducted by a collagenase digestion method” (page 5, lns 12-13). Therefore, Watanabe teaches extracting an adipose-derived stem cell.
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to employ the extraction method taught by Watanabe because it would have been obvious to try obtaining adipose tissues with collagenase as the person of ordinary skill would be choosing from a finite number of identified, predictable methods with a reasonable expectation of success. Utilizing collagenase taught by Watanabe would have led to a reasonable expectation of success because Watanabe teaches that collagenase can be used to obtain adipose tissue-derived stem/stromal cells.
Regarding claim 9-12, Watanabe teaches extracting of the adipose-derived stem cell is conducted by using a collagenase digestion method as discussed above.
Regarding claim 17, Watanabe teaches collagenase treatment at 37° C for 1 hour (page 284, col. 1, para. 4).
Regarding claim 18, Watanabe teaches extracting and obtaining an adipose-derived stem cell, as discussed above. 
Regarding claim 19, Rangarajan teaches the controls and test samples were mixed 1+1 with 25,000 vg/cell (multiplicity of infection) ofAAV5-CMV-Luciferase vector in DMEM with 1% bovine serum albumin for 30 minutes at ambient temperature before addition to cells in duplicate wells (SI page 10).
Further MPEP § 2144.05 (II) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).   
In the instant case, neither the specification nor Applicant have provided evidence of that the claimed concentration range is critical, thus the teaching of multiplicity of infection 250 renders the claimed concentration range obvious.  
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to have obtained a high MOI as taught by Rangarajan and use the adipose-derived stem cell (ADSC) as taught by Watanabe and the adenoviral vector as taught Gallo-Penn because it would have been obvious to combine prior art elements according to known methods to yield predictable results.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al. (New England Journal of Medicine 377.26, 2519-2530; published 2017, hereinafter as “Rangarajan”), Watanabe et al. (Human Gene Therapy.283-294; published 2013, hereinafter as “Watanabe”), Gallo-Penn et al. Blood, The Journal of the American Society of Hematology 97.1: 107-113, published 2001, hereinafter as “Gallo-Penn”), and further in view of Booth, C. J., et al. (Journal of Thrombosis and Haemostasis 8.11: 2472-2477; published 2010, hereinafter as “Booth”).
The teachings of Rangarajan, Watanabe, and Gallo-Penn apply here as indicated above.
Regarding claim 13, Watanabe teaches that adipose tissues were isolated from the inguinal region in mice (page 284, col. 1, para. 4). However, before the effective filing date Booth teaches that Sprague-Dawley (SD) rats are a standard control strain (page 2473).  
Booth teaches a detailed coagulation factor analysis, which was initially performed on two male rats that presented with bleeding and was compared with an analysis performed on a female Sprague Dawley (SD) control rat, showing that FVIII activity was markedly decreased in the affected animals compared with control (Figure 1, page 2473). Booth teaches that the relatively small size of mice limits or precludes the investigation of certain treatment modalities compared to rats (page 2472). Booth teaches that rats are intermediate in size between mice and dogs (page 2472). Further, Booth teaches that the FVIII gene (F8) has an autosomal location on chromosome 18 in the rat, as opposed to its X chromosome location in mice and humans, creating the situation whereby an equal number of male and female animals will be affected by a gene defect (page 2472).
Accordingly, it would have been obvious to use the methods of murine models to obtain the inguinal adipose tissue (as taught by Watanabe) by replacing the murine models with Sprague-Dawley (SD) rats as disclosed by Booth in order to study the FVIII gene (F8). A person of ordinary skill in the art would have been motivated to replace the murine models of Watanabe with the standard control strain of Sprague-Dawley (SD) rats because the maximum number of rats and amount of adipose tissue-derived stem/stromal cells would be obtained. 
Regarding claims 14, 15, and 16, Booth teaches SD rats are ideal models for studying the FVIII gene (F8) as discussed above. 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the present situation, rationales A, B, E, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Rangarajan in view of Watanabe, Gallo-Penn, and Booth. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Conclusion
No Claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE GONZALES whose telephone number is (571)272-1794. The examiner can normally be reached M-Th: 9AM - 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE M GONZALES/Examiner, Art Unit 1631                                                                                                                                                                                                        
/MARCIA S NOBLE/Primary Examiner, Art Unit 1632